Citation Nr: 1644361	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  11-01 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an increased rating for a right shoulder disability greater than 10 percent prior to May 30, 2014, and greater than 20 percent from May 30, 2014.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to February 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Reno, Nevada (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the Reno RO in March 2012.  A transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  Prior to May 30, 2014, the Veteran's right shoulder disability was manifested by flexion to 150 degrees with pain and abduction to 180 degrees with pain, as well as painful motion and reduced motion during flare-ups which was not so severe as to limit motion to shoulder level.

2.  Since May 30, 2014, the Veteran's right shoulder disability has been manifested by flexion to 110 degrees with pain at 90 degrees and abduction to 90 degrees with pain at 70 degrees, as well as painful motion, less movement than normal, weakened movement, excess fatigability, and incoordination during flare-ups.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating greater than 10 percent for a right shoulder disability prior to May 30, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015).

2.  The criteria for an increased rating greater than 20 percent for a right shoulder disability from May 30, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist have been met in this case.  Letters dated in February 2009 and April 2009 satisfied the duty to notify provisions as to the claim on appeal.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's VA treatment records and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran was most recently afforded a VA examination with respect to his claim in May 2014.  38 C.F.R. § 3.159(c)(4).  Toward that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination provided is adequate in this case, as it provides subjective and objective findings sufficient to rate the severity of the Veteran's right shoulder disability under the pertinent diagnostic code rating criteria.  Accordingly, for the foregoing reasons, the Board finds the May 2014 VA examination to be adequate to support an appellate decision.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal.  The hearing focused on the evidence necessary to substantiate the Veteran's claim.  No pertinent evidence that might have been overlooked and that might substantiate the claims decided herein was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Accordingly, any error in notice or assistance by the VLJ at the March 2012 Board hearing constitutes harmless error.

There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that an increased rating greater than 10 percent is warranted for a right shoulder disability prior to May 30, 2014, and that an increased rating greater than 20 percent is warranted from May 30, 2014.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right shoulder disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  He filed a claim for an increased rating for a right shoulder disability in June 2008.  In a September 2009 rating decision, the RO denied a rating greater than 10 percent.  The Veteran appealed the September 2009 rating decision.  In an October 2014 rating decision, the RO granted an increased rating of 20 percent for the Veteran's right shoulder disability, effective May 30, 2014.

Diagnostic Code 5003, for degenerative arthritis (also applicable to traumatic arthritis under Code 5010), provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010. 

For the purpose of rating disability from arthritis, the shoulder is considered a major joint.  38 C.F.R. § 4.45(f) (2015).

With any form of arthritis, painful motion is an important factor.  It is the intent of the rating schedule to recognize actually painful, unstable or mal-aligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no compensable limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where a compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable.

Under Diagnostic Code 5201, limitation of motion of the minor arm is rated as 20 percent disabling when motion is limited to shoulder level or midway between the side and shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  A maximum 30 percent rating is assigned when motion of the minor arm is limited to 25 degrees from the side.  Id.

Private treatment records from May 2007 through July 2009 show complaints of right shoulder pain.  A May 2007 electrodiagnostic study of the right arm notes the Veteran's reports of intermittent bilateral one to three finger numbness.  An electromyography (EMG) and a nerve conduction study (NCV) revealed moderate bilateral carpal tunnel syndrome affecting sensory and motor components on the right.  A February 2008 record notes the Veteran's reports of numbness in the bilateral thumbs.  The Veteran reported a history of intermittent numbness and tingling in the hands.  The physician found signs of carpal tunnel syndrome.  The diagnosis was bilateral carpal tunnel syndrome.  In April 2008, the Veteran complained of right shoulder pain.  Examination of the shoulder showed no point tenderness to palpation.  There was decreased active range of motion secondary to discomfort against resistance in flexion, extension, external rotation, and abduction.  He had full passive range of motion and no neurologic gross deficits.  The diagnosis was shoulder pain, history of arthritis.  A May 2008 treatment record notes the Veteran's complaints of right shoulder arm discomfort and disc muscle weakness going down from the back of the shoulder in front, underneath the axilla, and down to the hand.  He reported some pain in the shoulder which was not associated with muscle weakness.  Examination of the extremities revealed right arm weakness to abduction and flexion against resistance, approximately 4 or 5 on a 1 to 5 scale, compared to the left, which was 5/5.  Reflexes were 1+, bilaterally.  There was full passive range of motion without tenderness, but decreased active range of motion with flexion and abduction secondary to shoulder discomfort and weakness.  There were no neurologic deficits found.  The diagnoses were right shoulder pain and muscle weakness with cervical radiculopathy.  July 2008, September 2008, and November 2008 records note the Veteran's reports of right shoulder pain, which he described as dull, achy, and stabbing.  He noted numbness and tingling in the right thumb but denied weakness in the right upper extremity.  He indicated that symptoms were made worse with moving and eased with heat and medication.  He rated his pain as 4 on a 1 to 10 scale.  Physical examination showed normal and symmetric strength in the bilateral upper extremities with normal coordination.  Reflexes were slightly diminished in the right biceps when compared to the left.  There was normal sensation in the upper extremities, with the exception that there was diminished sensation to pinprick in the right thumb region.  Range of motion in the right upper extremity was found to be full and pain free without obvious instability or laxity.  A Hawkins' test was negative, but a Neer's sign was positive.  The diagnosis was rotator cuff syndrome.  In November 2008, the Veteran received a steroid injection to the right shoulder.

In January 2009, the Veteran began physical therapy for right shoulder pain.  A January 2009 record notes the Veteran's complaints of neck and right shoulder pain.  He reported tingling and numbness in the right thumb but denied weakness in the upper extremity.  Physical examination showed normal muscle strength and coordination in the upper extremities.  Reflexes were symmetric and slightly diminished in the right biceps.  Sensation was normal except that the right thumb was diminished to pinprick.  Joint range of motion was full and pain free without obvious instability or laxity in the major joints of all four extremities.  Neer's, Hawkins', Speed's, O'Brien's, and labral grind tests were negative.  The diagnosis was rotator cuff syndrome.  Another January 2009 record notes that examination showed weakness in the right rotator cuff.  The Veteran reported constant stiffness in the right shoulder.  He indicated that he had an injection in the right shoulder in December 2008, and that it helped initially, but its effectiveness was wearing off.  Shoulder pain was aggravated by abduction, flexion, interior rotation, and overhead lifting.  Range of motion was within functional limits, but there was pain with right shoulder flexion and abduction at the end range.

A February 2009 magnetic resonance imaging (MRI) scan of the right shoulder revealed mild rotator cuff tendinopathy, which may be due to AC joint and subacromial spurring.  There was no evidence of full-thickness or high grade partial tear.  The X-ray also showed AC joint degenerative arthrosis and spurring.

A March 2009 record reflects complaints of right shoulder pain with limited movement and discomfort with overhead activities.  The physician acknowledged the Veteran's complaints of numbness and tingling in the fingers and hand, but noted that he had a history of carpal tunnel syndrome.  Physical examination of the right shoulder revealed active range of motion with forward elevation to 150 degrees, external rotation at the side to 60 degrees, and internal rotation at the side to T-9.  Right shoulder strength was 5/5, and there was no muscle atrophy.  Sensation was intact to light touch.  A Hawkins' test was positive and there was AC joint tenderness.  A Neer's impingement test was negative.  X-rays of the right shoulder showed rotator cuff tendinitis and AC arthrosis.  The physician recommended physical therapy and anti-inflammatory medications.  Another March 2009 record notes the Veteran's complaints of right shoulder discomfort.  Range of motion was "well maintained" but mildly painful with some signs of impingement and discomfort with Hawkins' testing.  There was tenderness to palpation about the AC joint as well as with cross body adduction.  Rotator cuff strength was not well maintained but there was no sign of instability.  An April 2009 record shows that physical examination revealed normal and symmetric strength, bulk, and tone in all major muscle groups of the bilateral upper extremities.  Coordination was normal and reflexes were symmetric with slightly diminished right biceps reflex compared to the left.  Sensation was normal except the right thumb region was diminished to pinprick.  Joint range of motion was full and pain free without obvious instability or laxity in the major joints of all four extremities.  Hawkins' and Neer's tests were positive.  A July 2009 record notes that all major muscle groups of the bilateral upper extremities had normal and symmetric strength, bulk, and tone.  Coordination was normal, and reflexes were also normal except that there were slightly diminished reflexes in the right biceps.  Pinprick and light touch sensations were normal throughout the right upper extremity, but the right thumb region was diminished to pinprick.  Joint range of motion of the shoulder was full and pain free without obvious instability or laxity.  A Hawkins' test and a Neer's test were both positive.

In May 2009, the Veteran underwent a VA examination.  The Veteran reported pain, stiffness, weakness, tenderness, and decreased speed of joint motion.  There was no deformity, giving way, instability, incoordination, locking episodes, episodes of dislocation or subluxation, or effusion.  The Veteran reported severe daily flare-ups which lasted hours, and were precipitated by lifting objects above shoulder level.  The examiner noted that the Veteran reported he was unable to work with things held above shoulder level.  There were no constitutional symptoms of arthritis and no incapacitating episodes of arthritis.  Physical examination showed crepitus, tenderness, and guarding of movement.  There was also pain during range of motion and with palpation in the anterior shoulder.  Range of motion testing showed flexion to 175 degrees, abduction to 180 degrees, right internal rotation to 75 degrees, and right external rotation to 90 degrees.  There was objective evidence of pain following repetitive motion, but there were no additional limitations after three repetitions.  There was no joint ankylosis.  During the examination, the Veteran was able to reach up with both arms and grasp the back/top of his t-shirt and pull it over his head to remove it with fluid coordinated motion.  The Veteran reported that he worked full-time as an airplane mechanic and that he had no time lost from work due to his shoulder disability.  The examiner diagnosed right shoulder AC arthritis and mild rotator cuff tendinopathy.  The examiner also noted that the Veteran's right shoulder disability caused moderate effects on chores, shopping, exercise, sports, recreation, and traveling; mild effects on bathing, dressing, grooming, and driving; and no effects on feeding or toileting.

In May 2014, the Veteran underwent another VA examination.  He complained of right shoulder pain and limited range of motion.  He indicated that his shoulder was limiting to him, and that he could not practice his trade of engine mechanic and had to take employment that paid considerably less due to his right shoulder condition.  The Veteran reported flare-ups caused by overhead or outstretched arm work or repetitive use of the right shoulder which flared up pain and limited range of motion.  Physical examination revealed range of motion with flexion limited to 110 degrees with pain at 90 degrees.  There was right shoulder abduction to 90 degrees with pain at 70 degrees.  Range of motion was the same after three repetitions, and the examiner found no additional limitation in range of motion after repetitive use testing.  The examiner reported that the Veteran had functional impairment of the shoulder, and that contributing factors included less movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  There was pain on palpation and guarding of the right shoulder.  Muscle strength was 4/5 on the right side with both abduction and forward flexion.  There was no evidence of ankylosis.  A Hawkins' impingement test, empty-can test, and external rotation/infraspinatus strength test were positive.  There was a history of mechanical symptoms such as clicking and catching, but no recurrent dislocation.  The examiner noted significant AC joint degenerative joint disease and tenderness on palpation of the AC joint.  A cross-body adduction test was positive.  The Veteran indicated that, on occasion in certain positions, his right arm would get stuck due to the shoulder condition, and that this caused pain and further affected his range of motion and strength.  The examiner found that the right shoulder disability impacted the Veteran's ability to work, as he could not perform labor that required overhead work, outstretched arm work, or repetitive use of the right shoulder or arm for lifting, pushing, pulling, carrying, or use of tools.  Driving and operating machinery was limited as well due to pain and limited range of motion.  The diagnoses were degenerative joint disease of the right AC joint and right rotator cuff tendinopathy.

The examiner stated that it was very likely that the Veteran could suffer additional limitation in the functional ability of the right shoulder during flare-ups or with repeated use over time which would likely be further loss of range of motion, but that it was not feasible to comment on the actual numerical degree of further limitation because the Veteran was not examined during such an exacerbation and to comment on the degree of limitation would be mere speculation.

The examiner reported that there was no evidence of any muscle injury or nerve injury associated with the right shoulder condition, but that the right rotator cuff pathology was related to the service-connected right shoulder disability.  The examiner explained that the spurring and arthrosis in the AC joint were likely causing rotator cuff tendinopathy.  The examiner noted that the Veteran had an unrelated nerve condition that was responsible for the neurologic symptoms of his right upper extremity, which was cervical radiculopathy.  The examiner stated that the cervical radiculopathy was not anatomically or pathophysiologically affected by the right shoulder conditions of degenerative arthritis of the AC joint or rotator cuff tendinopathy.

In his June 2008 claim, the Veteran reported shoulder pain and extreme weakness in his right arm.  During a January 2010 DRO conference, the Veteran reported that he did not believe that his right shoulder range of motion was consistent with the findings of the May 2009 VA examination report.  During his March 2012 hearing before the Board, he explained that the May 2009 VA examiner pushed his shoulder past the level where he experienced pain, and that he believed that his range of motion was limited to shoulder level.  He noted current symptoms of stiffness, soreness, and pain.  He reported that he had difficulty performing overhead work, and explained his belief that his right shoulder disability resulted in muscle impairment.

After thorough consideration of the record, the Board concludes that an increased rating greater than 10 percent prior to May 30, 2014 and an increased rating greater than 20 percent from May 30, 2014 are not warranted.  

Prior to May 30, 2014, the evidence of record shows flexion to no less than 150 degrees with pain and abduction to no less than 180 degrees with pain.  The majority of the evidence prior to May 30, 2014 reflects full range of motion or slightly limited range of motion of the right shoulder.  Although some of the evidence reported decreased active range of motion with flexion and abduction secondary to discomfort and weakness, those records did not provide range of motion findings.  The Veteran has argued that the May 2009 VA examination which reported flexion to 175 degrees with pain, abduction to 180 degrees with pain, right internal rotation to 75 degrees with pain, and right external rotation to 90 degrees with pain is not an accurate representation of his disability at that time, because the examiner pushed his arm past his shoulder level when he believed that the arm should have stopped at shoulder level.  However, when comparing the results of the May 2009 VA examination to the private treatment records spanning from May 2007 through July 2009, the results reported in the May 2009 VA examination appear to be a close representation of his range of motion during that time.  Specifically, July 2008, September 2008, November 2008, March 2009, and July 2009 private treatment records showed full range of motion of the right upper extremity.  A January 2009 record reported range of motion within functional limits with pain at the end ranges of flexion and abduction.  March 2009 record reported active range of motion with forward elevation to 150 degrees.  While February 2008 and May 2008 records noted decreased active range of motion due to discomfort against resistance in flexion, extension, external rotation, and abduction, the records did not state the range of motion findings.  Accordingly, even without consideration of the May 2009 VA examination report's range of motion findings, the evidence of record prior to May 30, 2014 does not demonstrate limitation of motion of the right upper extremity to shoulder level.  As there is no evidence prior to May 30, 2014 showing limitation of the right arm to shoulder level, an increased rating greater than 10 percent for the Veteran's right shoulder disability is not warranted under Diagnostic Code 5201 prior to May 30, 2014.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

From May 30, 2014, the evidence of record reflects flexion to 110 degrees with pain at 90 degrees and abduction to 90 degrees with pain at 70 degrees.  There is no evidence suggesting that there was limitation of motion to midway between the side and shoulder level; accordingly, an increased rating greater than 20 percent is not warranted for the Veteran's right shoulder disability under Diagnostic Code 5201 from May 30, 2014.  Id.

Other potentially applicable diagnostic codes have also been considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, there is no medical or lay evidence of functional impairment comparable to ankylosis of the scapulohumeral articulation, impairment of the humerus, or impairment of the clavicle or scapula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 (2015).

The Board acknowledges the Veteran's argument that his right shoulder disability also caused muscle and nerve injury, for which he is entitled to a separate rating.  There is no evidence of record to suggest that the Veteran suffers from a muscle injury in the right upper extremity.  With regard to nerve injury, the medical evidence of record shows that the Veteran was diagnosed with carpal tunnel syndrome in May 2007, and that he currently has radiculopathy associated with a cervical spine disability.  There is no evidence to suggest that he has nerve impairment associated with this service-connected right shoulder disability.  Moreover, after reviewing the claims file and conducting a physical examination of the Veteran, the May 2014 VA examiner concluded that there was no evidence of any muscle or nerve injury associated with the right shoulder disability.  The examiner explained that the Veteran had an unrelated nerve condition which was responsible for the neurologic symptoms in the right upper extremity, but that it was not affected by the right shoulder conditions of degenerative arthritis of the AC joint or rotator cuff tendinopathy.  While the VA examiner found that right rotator cuff pathology was related to the service-connected right shoulder disability, the manifestations of this disability are contemplated within the assigned ratings, as a rotator cuff injury would be evaluated under the same diagnostic criteria as degenerative arthritis; specifically, limitation of motion.

Additionally, the Board has considered whether the Veteran's right shoulder disability resulted in a level of functional loss greater than that already contemplated by the assigned ratings for either parts of the appeal period.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The evidence of record shows that the Veteran experienced pain during range of motion testing.  Additionally, he reported increased pain during flare-ups, as well as weakened movement, limited movement of the shoulder, excess fatigability, incoordination, and pain on movement.  During his May 2009 VA examination, the Veteran reported severe daily flare-ups which lasted hours, which were precipitated by lifting objects above shoulder level.  The May 2014 VA examiner noted functional impairment with contributing factors such as less movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  The examiner noted that it was very likely that the Veteran could suffer additional limitation in functional ability during flare-ups or with repeated use over time, likely including further loss of range of motion, but that it was not possible to comment on the additional limitation without resorting to mere speculation.  During both the May 2009 and the May 2014 examinations, the Veteran was able to perform three repetitions of range of motion studies without additional limitation of motion.  While the examiners were unable to address the additional loss of motion, in degrees, that the Veteran would experience upon a flare-up or repeated use over time, the Board nonetheless finds that the 10 percent rating prior to May 30, 2014 and the 20 percent rating from May 30, 2013 contemplates the Veteran's disability picture, to include associated functional impairment and loss due to pain, flare-ups, and repetitive use.  The competent and probative clinical findings do not indicate that the Veteran's disability, even when considering any such functional impairment and loss, has been shown to be comparable to limitation of motion of the right arm to shoulder level, ankylosis of the scapulohumeral articulation, malunion of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, or nonunion or dislocation of the clavicle or scapula prior to May 30, 2014; or limitation of motion to midway between the side and shoulder level, ankylosis of the scapulohumeral articulation, or fibrous union, nonunion, or loss of head of the humerus from May 30, 2014.  While the Veteran has reported that he has additional loss of motion during flare-ups, he has not provided any description of the additional loss of motion sufficient to allow the Board to determine whether the additional loss of motion results in limitation at least to the shoulder level prior to May 30, 2014, or limitation midway between the side and shoulder level from May 30, 2014.  Accordingly, increased ratings greater than 10 percent prior to May 30, 2014 or greater than 20 percent from May 30, 2014 are not warranted for the Veteran's right shoulder disability based upon functional loss.

Based on the foregoing, an increased rating of 10 percent prior to May 30, 2014 and an increased rating greater than 20 percent from May 30, 2014 for the Veteran's service-connected right shoulder disability are not warranted.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to the Veteran's claim, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is usually sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's right shoulder disability is not so unusual or exceptional in nature as to render the rating for this disorder inadequate.  The criteria by which this disability is evaluated specifically contemplate the level of impairment caused by the right shoulder disability during each period on appeal.  Id.  As shown by the evidence of record, the Veteran's right shoulder disability is manifested by pain productive of limitation of motion.  When comparing this disability picture to the manifestations contemplated in the Rating Schedule, the Board finds that the schedular evaluation regarding the Veteran's right shoulder disability is not inadequate.  Increased evaluations are provided for certain manifestations of and/or levels of functional impairment due to that disability, but the medical evidence reflects that those findings are not present in this case.  Therefore, the evaluations awarded are adequate and no referral is required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749  (1996).

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson, 762 F.3d 1362.

Last, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for entitlement to a total disability rating based on individual unemployability is part of an increased rating claim when such claim is raised by the Veteran or the record.  In this case, the Veteran does not contend, and the evidence does not suggest, that he is unemployable as a result of his service-connected right shoulder disability.  Thus, the issue of entitlement to a total rating for compensation purposes based upon individual unemployability has not been raised by the evidence of record, and the issue is not before the Board at this time.


ORDER

Entitlement to an increased rating greater than 10 percent for right shoulder degenerative arthritis with rotator cuff tendinopathy prior to May 30, 2014 is denied.

Entitlement to an increased rating greater than 20 percent for right shoulder degenerative arthritis with rotator cuff tendinopathy from May 30, 2014 is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


